Garner v Rosa Coplon Jewish Home & Infirmary (2020 NY Slip Op 07768)





Garner v Rosa Coplon Jewish Home & Infirmary


2020 NY Slip Op 07768


Decided on December 23, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., NEMOYER, CURRAN, TROUTMAN, AND DEJOSEPH, JJ.


785 CA 19-01524

[*1]SADIE GARNER, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF LUCILLE LOVING, DECEASED, PLAINTIFF-APPELLANT,
vROSA COPLON JEWISH HOME AND INFIRMARY, ROSA COPLON JEWISH HOME AND INFIRMARY, INC., MENORAH CAMPUS ADULT HOME, INC., MENORAH CAMPUS, INC., MENORAH LICENSED HOME CARE AGENCY, THE HARRY AND JEANETTE WEINBERG CAMPUS, AND WEINBERG CAMPUS, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


BROWN CHIARI LLP, BUFFALO (ANGELO S. GAMBINO OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (MEGHANN N. ROEHL OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, III, J.), entered July 30, 2019. The order granted the motion of defendants to dismiss the complaint and dismissed the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Garner v Rosa Coplon Jewish Home and Infirmary ([appeal No. 1] — AD3d — [Dec. 23, 2020] [4th Dept 2020]).
Entered: December 23, 2020
Mark W. Bennett
Clerk of the Court